DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-7, 9-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0087644) in view of Hiekata US (2016/0289054).
Regarding claim 1 Kim teaches a fairlead for use with a winch comprising:
A line (11) adapted to transmit a tensile load (capable of transmitting at least a small tensile load, i.e. this is a functional recitation),
a first (17) and second (18) roller adapted to aid in spooling or unspooling the line (11); 
a fairlead motor (16) and gears (19/20) for driving the first and second rollers (17/18) (i.e. “driven roller” 18 is indirectly driven);
a controller (38) connected to the fairlead motor (16), and
wherein, the controller (38) is configured to direct the fairlead motor (16) to drive both the first roller (17) and the second roller (18) (i.e. the idler roller 18 turns with drive roller 17 due to friction with the line, etc.) at a speed that maintains tension on the line as it is spooling (i.e. this is inherent in spooling or the line would not wind).  Kim fails to teach a sensor for detecting a speed at which a line is being spooled/unspooled from the winch, as per claim 1.  This is considered an obvious variation from Kim, as shown by Hiekata.  Hiekata teaches a motor driven winch for use with spooling and unspooling a line. Hiekata further teaches a sensor (36) for detecting a speed at which a line (4) is being spooled or unspooled from the winch, a controller (30) in communication with the sensor (36) for detecting the speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2 modified Kim teaches the above fairlead, and further teaches wherein the sensor (36) is a tachometer (see paragraph 39).
Regarding claim 4 modified Kim teaches the above fairlead, and further teaches wherein the fairlead is integrated into a winch (see figure 2).
Regarding claim 5 modified Kim teaches the above fairlead, and further teaches wherein the controller (38) is adapted to communicate (see antenna 36) with and receive commands from a remote-control device.
Regarding claim 6 modified Kim teaches the above fairlead, and further teaches wherein the speed (i.e. by remote control via 36) at which the motor (16) is driving the roller (17) is configured to be adjusted by a user.
Regarding claim 21 modified Kim teaches the above fairlead, and further teaches wherein the gears (Kim 19-20) are configured so that the motor (Kim 16) will drive the first and second rollers (17/18) in opposite directions (i.e. by virtue of the line being between the driving roller 17 and the driven roller 18, the rollers must turn in opposite directions).

Regarding claims 7 and 14 Kim teaches a winch comprising:
a winch motor (13);
a winch drum (see 12) for spooling and unspooling a line (11); 
a fairlead (see figures 3 and 13) comprising:

a fairlead motor (16) and gears (19/20) for driving the first and second rollers (17/18);
a controller (38) connected to the fairlead motor (16); 
wherein, the controller (38) is configured to direct the fairlead motor (16) to drive both the first roller (17) and the second roller (18) (i.e. the “driven roller” 18 turns with drive roller 17 due to friction with the line, etc.);  
Kim fails to teach a sensor to measure the current drawn by the motor, and the controller maintaining the motor at a target current draw.  Hiekata teaches a winch for spooling and unspooling a line (4).  Hiekata teaches a sensor (34) to measure the current drawn by a motor (14), and wherein, a controller (30) is configured to direct the motor (14) so that the motor (14) maintains a target current draw (i.e. required “current value,” see paragraphs 43-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the current detector and target current of Hiekata to the motor of Kim in order to better control the winch of Kim.
Regarding claims 9 and 15 modified Kim teaches the above fairlead, and further teaches wherein the sensor (Heikata 34) is a current sensor (i.e. ammeter).
Regarding claims 10 and 17 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) directs the 
Regarding claims 11 and 18 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) directs the fairlead (Kim figure 3) motor to increase the speed at which the rollers rotate as the line is spooled onto a winch drum (i.e. at least when first starting to wind).
Regarding claims 12 and 19 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) is adapted to communicate with and receive commands from a remote-control device (see Kim 36).
Regarding claims 13 and 20 modified Kim teaches the above fairlead, and further teaches wherein the target current draw is configured to be adjusted by a user with the remote-control device (i.e. with the spool in/out commands).
Regarding claims 22-23 modified Kim teaches the above fairlead, and further teaches wherein the gears (Kim 19-20) are configured so that the motor (Kim 16) will drive the first and second rollers (17/18) in opposite directions (i.e. by virtue of the line being between the driving roller 17 and the driven roller 18, the rollers must turn in opposite directions).

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.
Applicant argues (page 6) that Kim’s hose (11) does not equate to the claimed line adapted to transmit a tensile load.  This is not persuasive.  The claim term “line” 
Applicant argues (page 6) that one of ordinary skill would not look to Kim to understand how to spool and unspool a line.  This is not persuasive at least because Kim teaches a method of spooling and unspooling a line (hose) on a winch (motorized reel).
Applicant argues (page 6) that Kim’s driven roller 18 fails to “aid in rolling the hose onto the reel.  This is, respectfully, incorrect.  Without the driven roller 18 the hose would slip laterally and fall during reeling.  This could be considered “aiding” in rolling the line under the broadest reasonable interpretation.
Applicant argues (page 6) that “Kim teaches away from both rollers being driven by gears connected to the motor.”  This is, respectfully, incorrect.  The driven roller (18) of Kim is driven by the motor (16) indirectly through the gears (19-20), driving roller, etc.  This claim recitation contains nothing more than the structure shown in Kim.
Applicant argues (page 7) that “Kim does not teach that both rollers have gears.”  This is not commensurate with the scope of the claims, which require only that the gears are “configured so that the motor will drive the first and second rollers in opposite directions.”  This is taught by Kim because when motor (16) turns the gears (19/20), the driving roller (17) and driven roller (18) turn in opposite directions in order to transfer the line (11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/N.L.A/           Examiner, Art Unit 3654                

/SANG K KIM/           Primary Examiner, Art Unit 3654